AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                               Page 1 of/   j
                                                                                                                                                                                  I

                                                             UNITED STATES DISTRICT COURT
                                                                                      SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                                                                                             (For Offenses Committed On or After November I, 1987)
                                                                 V.

                                Angel Aguiar-Castillo                                                        Case Number: 2:19-mj-11106

                                                                                                             Federal Defenders


REGISTRATION NO. 90929298                                                                                                              Flt.ED
THE DEFENDANT:
                                                                                 OCT 2 1 2019
 IZI pleaded guilty to count( s) _
                                 1 of
                                   _Complaint
                                      __..:;__ _ _ _ _ _ _ _ _ _ _- - + - - - - - + - - - - - - - - - - l - - f - -

 •     was found guilty to count( s)                                         ~ ; L t . • ,.· .                                                 c)'

       after a plea of not guilty.                                           SOUTHF'·', 1.v~· f<,,,: ,,, c
       Accordingly, the defendant is adjudged guilty of such count(s), which     vellie f611owing o f f ~                  ii;o
Title & Section                                      Nature of Offense                                                                        Count Number(s)
8:1325                                               ILLEGAL ENTRY (Misdemeanor)                                                              1

 D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                        ',                   j
                                            ',           I

                                            /R:TIME SERVED                                              • _________ days
 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                     MondaY.i_ October 21, 2019
                                                                                                     Date of Imposition of Sentence
                     '•
                                                                                           \
              ,\ i";
                                                                      /               \i

                                                                                                     ~~
              . '.''·/    I   j \                 ,.
       o
                  I'
                  l  '-~ I\
                         l tf ',,h •1   •    \_
                                                  !, '                't\-~---
                                                                      i- \   '   5,   'I       ~\
Received           \ \.,\J'-/i -.l\\\_;                               l ,,\)''>;\,/··.,
              DUSM                                                                                    EZM(
                                                                                                     HOORABLE RUTHB
                                                                                                     UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                                                     2:19-mj-11106
